UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7737



JOHN JAMES BELL, a/k/a Omar Abdel-Al-Mumit,

                Petitioner - Appellant,

          v.


CECILIA REYNOLDS, Warden, Kershaw Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:07-cv-02776-GRA)


Submitted:   April 22, 2008                   Decided:   May 9, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John James Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John    James      Bell   appeals    the   district   court’s     order

denying relief on his petitions for writ of coram nobis and for

writ of mandamus.        The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                  The

magistrate judge recommended that relief be denied and advised Bell

that   failure    to   file    timely    and    specific   objections   to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.              Despite this warning, Bell

failed to file specific objections to the magistrate judge’s

recommendation. Rather, Bell filed objections that did not address

the magistrate judge’s findings and were construed by the district

court as a general objection to the magistrate judge’s report and

recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).       Bell has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           We deny Bell’s request for appointment of counsel and

dispense with oral argument because the facts and legal contentions


                                        - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -